UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6042


KEITH D. GOODMAN,

                 Plaintiff - Appellant,

          v.

GENE M. JOHNSON; HAROLD W. CLARKE; JOHN JABE; FRED SHILLING;
KIM RUNION; ELTON BROWN, Doctor; KRYM; SPRUILL, Doctor;
HARVARD STEPHENS, Doctor,

                 Defendants – Appellees,

          and

A. DAVID ROBINSON; J. LAFOON; Q. BIRCHETTE; MS. G.F. SIVELS;
G. ROBINSON; CASSANDRA TAYLOR; C. MAYES; C. BAILEY; PRISON
HEALTH SERVICES,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00079-GBL-IDD)


Submitted:   May 22, 2015                      Decided:    June 17, 2015


Before GREGORY    and   SHEDD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Appeal dismissed by unpublished per curiam opinion.
Keith D. Goodman, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Carlene Booth Johnson, PERRY LAW FIRM, PC, Dillwyn, Virginia;
Gary Christopher Jones, Jr., Mark Charles Nanavati, SINNOTT,
NUCKOLS & LOGAN, PC, Midlothian, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Keith D. Goodman appeals the district court’s order denying

his     motion    to   appoint       counsel.               This    court    may     exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain      interlocutory          and       collateral       orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                              The order Goodman

seeks    to   appeal      is    neither    a        final    order   nor    an     appealable

interlocutory or collateral order.                      Accordingly, we dismiss the

appeal for lack of jurisdiction, and we deny his motions to

appoint counsel on appeal and for a stay pending appeal.                                     We

also deny his motion to amend his informal brief because the

claims presented therein are more appropriately raised in his

appeal     from     the        district    court’s           order    granting          summary

judgment.        We dispense with oral argument because the facts and

legal    contentions       are     adequately          presented      in    the    materials

before    this    court    and     argument          would    not    aid    the    decisional

process.



                                                                                    DISMISSED




                                                3